Filed 10/25/22 Conservatorship of S.A. v. Public Guardian etc. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


Conservatorship of the Person of                                2d Civ. No. B320532
S.A.                                                         (Super. Ct. No. 14PR-0145)
                                                              (San Luis Obispo County)

PUBLIC GUARDIAN OF SAN
LUIS OBISPO COUNTY,

     Petitioner and Respondent,

v.

S.A.,

     Objector and Appellant.



      Appellant S.A. appeals from an order continuing her
conservatorship under the Lanterman-Petris-Short Act (LPS Act)
(Welf. & Inst. Code, § 5000 et seq.) and reappointing the Public
Guardian of San Luis Obispo County (Public Guardian) as
conservator. Appellant’s appointed counsel found no arguable
issues on appeal and asks us to conduct a review in accordance
with Conservatorship of Ben C. (2007) 40 Cal.4th 529 (Ben C.).
       At our invitation, appellant submitted a two-page,
handwritten supplemental brief. Appellant asks for a retrial,
citing her “more [r]estricted [p]lacement.”
       In Ben C., the California Supreme Court concluded that the
procedures outlined in People v. Wende (1979) 25 Cal.3d 436, and
Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493], are
not mandated in an appeal from a judgment for a conservatorship
of the person under the LPS Act. (Ben C., supra, 40 Cal.4th at
pp. 543-544.) Applying Ben C., we decline to independently
review the record for error but do address the issue raised by
appellant. We conclude the issue lacks merit and affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
       In 2021, the Public Guardian filed a petition seeking to find
appellant gravely disabled and to be reappointed as her
conservator. Appellant denied the petition’s allegations and
waived her right to a jury trial.
       Dr. Rose Drago, a psychiatrist, testified that she has known
appellant for approximately 20 years, has treated appellant and
has seen appellant on an annual basis since appellant was
conserved in 2014. Dr. Drago opined, based on her review of
appellant’s records and her own observations, that appellant
suffers from schizoaffective disorder, bipolar type. Appellant is
prescribed Haldol and Decanoate, which are psychotic
medications, and oral Zyprexa, a mood stabilizer. Dr. Drago
explained that appellant sometimes accepts the need for
treatment, but at other times, appellant does not believe she has
a mental illness or any need for medication.




                                 2
       Dr. Drago testified that appellant can be quite pleasant
when taking her medication but gets very manic and psychotic
when she is not. Without medication, appellant hallucinates and
becomes delusional, agitated and assaultive.
       Dr. Drago noted that appellant is presently stable and
doing well in a closed locked facility. Dr. Drago opined that
appellant is gravely disabled and that the present locked facility
placement is the least restrictive placement for her. When
appellant is symptomatic, she is paranoid and distrustful of the
people around her, which prevents her from safely meeting her
own needs. Appellant has historically refrained from seeking
medical treatment on her own, outside of a structured setting,
and Dr. Drago does not believe she would do so in the future.
       Dr. Drago further opined that appellant lacks capacity to
consent to routine treatment regarding her mental disorder, and
is incapable of operating a motor vehicle, possessing a firearm or
other dangerous weapon or entering into contracts of over $50.
       Appellant testified she is positive she does not have a
mental illness and has been “locked up because . . . people that
did not take the right psychology class in college . . . are accusing
me of being really ill.”
                            DISCUSSION
       Appellant’s supplemental brief mentions an assault she
claims she committed three or four years ago and complains that
Dr. Drago and the Public Guardian improperly “locked [her] in a
more [r]estricted [p]lacement.” The record reflects, however, that
the trial court ordered that she be “place[d] in a locked facility
going forward.” When appellant asked “[w]hy,” the court
responded: “I’m going to encourage you to comply with your




                                  3
treatment regime and your treatment providers and we will hope
that things will go better for you this year.”
       Substantial evidence supports the trial court’s decision.
Appellant testified that she does not believe she has a mental
illness or a need for medication. Her own testimony supports Dr.
Drago’s opinion that she would not remain stable in a less
structured setting. Dr. Drago described what occurs when
appellant is not medicated and noted that appellant’s safety, and
the safety of those around her, would be comprised if she were on
her own.
                           DISPOSITION
       The order continuing appellant’s conservatorship and
reappointing the Public Guardian as conservator is affirmed.




                                     PERREN, J.*


We concur:



      GILBERT, P.J.



      YEGAN, J.

_______________________
       * Retired Associate Justice of the Court of Appeal, Second

Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                 4
                 Hernaldo J. Baltodano, Judge
                     Rita Federman, Judge
       Superior Court County of San Luis Obispo County
                ______________________________

     Gerald J. Miller, under appointment by the Court of
Appeal, for Objector and Appellant.
     No appearance for Petitioner and Respondent.




                               5